Citation Nr: 1726523	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board a) denied an increased rating for the Veteran's bilateral hearing loss, b) referred a claim for an increase in his depression, and c) remanded the TDIU issue.  In November 2015, VA increased the Veteran's rating for depression, evaluating it as 50 percent disabling.  The Veteran's combined disability rating is now 70 percent.

Because the depression stems from the Veteran's hearing loss, the Board ordered VA to assess the combined effects of the Veteran's service-connected disabilities before it adjudicates the TDIU issue.  VA examined the Veteran separately for his hearing loss and depression, with the hearing loss examiner only considering the functional limitations caused by the audiological impairment.  Remand is warranted for noncompliance with the Board's directive.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records dated since November 2016, which is the date of the latest records available in VBMS.

2. Schedule the Veteran for a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities.

The examiner should provide an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment by reason of the COMBINED EFFECTS of all of his service-connected disabilities (bilateral hearing loss, tinnitus, and depression).  In so doing, the examiner should identify the functional limitation caused by each disability or combination of disabilities and explain how, if at all, the limitation would impact the Veteran's ability to work.  

The examiner may take into account the Veteran's prior education and work experience, but may not take into account the Veteran's age, the effect of any non-service connected disabilities.  In this vein, the Board notes an August 26, 2009 VA treatment record in which one of the Veteran's treating physicians found that in his "medical opinion this patient will probably never be able to do gainful employment again."  However, this statement - which was not elicited for compensation purposes - is of low probative value because the physician included the Veteran's sleep apnea, diabetes mellitus, and hypertension in his assessment, all conditions which VA has not service connected.  

If the examiner finds that consultation with another specialist is required to determine whether the Veteran is unemployable by reason of the COMBINED EFFECTS of his service-connected disabilities (if, for example, consultation with a mental health professional is required), such consultation should be achieved.

3. Readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




